678 N.W.2d 756 (2004)
2004 ND 83
In the Matter of the RECIPROCAL DISCIPLINE OF Robert J. SCHAEFER, a member of the Bar of the State of North Dakota.
No. 20040101.
Supreme Court of North Dakota.
April 16, 2004.

DISBARMENT ORDERED
PER CURIAM.
[¶ 1] On April 12, 2004, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4 that it was recommending the reciprocal discipline of Robert J. Schaefer, a member of the bar of the State of North Dakota.
[¶ 2] The Record reflects that an Order disbarring Robert J. Schaefer for violation of Minn. R. Prof. Conduct 8.1(a), 8.4(c), and (d), namely misappropriation of client funds and making misrepresentations to the ethics investigator to conceal his use of the funds, was filed by the Minnesota Supreme Court on January 7, 2004, and a certified copy of the Order was received by Disciplinary Counsel for North Dakota on February 17, 2004.
[¶ 3] The Record further reflects that on February 27, 2004, Disciplinary Counsel served Notice pursuant to N.D.R. Lawyer Discipl 4.4(B) on Schaefer by certified mail, return receipt requested, at two separate addresses; two return receipts were signed by Schaefer on March 1, 2004, and March 4, 2004.
[¶ 4] Under N.D.R. Lawyer Discipl. 4.4(B) Schaefer was given notice that a certified copy of the Order of disbarment filed by the Minnesota Supreme Court was received, and he had 30 days to file any claim that the imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim. Schaefer did not file a claim and 30 days has passed since he received the Notice.
[¶ 5] Under N.D.R. Lawyer Discipl. 4.4(D), the Disciplinary Board forwarded its recommendation that Schaefer be disbarred from the practice of law and pay the costs of the disciplinary proceedings in the amount of $250. The Court considered the matter, and
[¶ 6] ORDERED, Robert J. Schaefer is disbarred effective immediately.
[¶ 7] FURTHER ORDERED, Robert J. Schaefer pay the costs and expenses of the disciplinary proceedings in the amount of $250, payable to the Secretary of the Disciplinary Board.
[¶ 8] FURTHER ORDERED, Robert J. Schaefer comply with N.D.R. Lawyer Discipl. 6.3.
[¶ 9] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, MARY MUEHLEN MARING, CAROL RONNING KAPSNER, WILLIAM A. NEUMANN, JJ., concur.